DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/12/2022 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	
Allowable Subject Matter
	Claims 1-3 and 6-16 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 04/12/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 15, for example:
	 "microscope modules that are connected to one another for data transfer purposes;”  "the microscope modules being configured to transfer calculated data to another one of the microscope modules on the basis of the clock signal;”
 	"a clock modulation circuit configured to modulate the clock signal in order to encode an information item by modulating a distance between rising clock pulse edges while leaving a distance between falling clock pulse edges constant or modulating a distance between falling clock pulse edges while leaving a distance between rising clock pulse edges constant;" "said clock signal with the encoded information item being provided to all microscope modules"; and 
"the microscope modules being configured to read the information item encoded in the clock signal".
	Claims 1 and 15 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, microscope modules can advantageously be synchronous down to a single oscillation period thus the microscope system can also synchronously work together with any other device that includes a clock input connector. Consequently, high data transfers at a good signal quality become possible. 
Further, a control information item for the microscope modules allows data to be transferred in the clock signal without the data lines having to be used to this end. Information items for a synchronization can also be encoded and transmitted in the clock signal.
Claims 2-3, 6-14 and 16, which depend from either claim 1 or 15, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 4, 2022